Resettled order, Family Court, New York County (Mary *209Bednar, J.), entered on or about December 19, 2001, which, to the extent appealed from, upon a finding of permanent neglect, terminated respondent father’s parental rights to the subject child and committed custody and guardianship of the child to petitioner agency and the Commissioner of Social Services of the City of New York for the purpose of adoption, unanimously affirmed, without costs.
The record demonstrates clearly and convincingly that although the agency during the statutorily relevant period diligently endeavored to strengthen the parental relationship by scheduling regular visitation and offering respondent assistance in overcoming the drug abuse and parenting problems standing in the way of his assumption of custodial parenting responsibilities, respondent missed more than half of the scheduled visits and, far from availing himself of the recommended remedial services, was convicted and incarcerated for selling drugs. Accordingly, Family Court properly found that respondent had permanently neglected the child within the meaning of Social Services Law § 384-b (7) (a) (see Matter of Joshua T., 294 AD2d 314 [2002]).
The evidence that the child had been well cared for and had bonded with the foster family with whom he had lived since his birth and of the child’s attenuated relationship with respondent demonstrated by the necessary preponderance (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]) that termination of respondent’s parental rights so as to free the child for adoption was in the child’s best interest. Contrary to respondent’s contention, a suspended judgment would not have been appropriate since, although he has of late made commendable rehabilitative strides, there is no evidence that he has a realistic, feasible plan for the child’s future care (see Matter of Travis Devon B., 295 AD2d 205 [2002]). Concur—Mazzarelli, J.E, Williams, Friedman and Gonzalez, JJ.